Brown, C. C. J.
This matter is before the court on the plaintiff’s rule for a new trial on the ground that the verdict in favor of the defendant is contrary to the evidence. There was much conflict in the testimony. The plaintiff’s witness testified in effect that the defendant was operating a Dodge truck in a southerly direction on the highway between Jersey City and the airport at Newark at a speed described by a plaintiff witness as “the truck was coming fast.” The truck was being operated on its right side of the road when an automobile coming in an opposite direction suddenly turned to its left and made a “U” turn in front of the defendant’s truck, whereupon the plaintiff applied his brakes and according to the plaintiff and some of his witnesses the defendant truck thereupon skidded in a clockwise movement a few feet to the left of the center of the road and collided with an automobile then and there being operated in a northerly direction by the defendant Friedlander causing the injuries and death of which complaint is made. The defendant claims by the testimony offered that the witness Fried-lander was proceeding at a rate of fifty to sixty miles an hour and on his left side of the road and collided with the defend*919ant thereby causing the injuries and death that were the subject-matter of the suit and that the automobile that made the “U” turn was also responsible. The court is without authority to set aside the verdict of a jury unless it is clearly against the weight of evidence. The jury are the judges also of the truthfulness of the testimony submitted to them. The testimony in this case was so conflicting it cannot be said that the jury were clearly mistaken in accepting as truthful and controlling the testimony of anyone or more of the witnesses in favor of the defendant. The liability of the defendant was singularly a jury question. The rule to show cause will be discharged.